Citation Nr: 0323063	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  02-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1970 to November 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
determined the veteran's current left knee disability 
"existed prior to service" and that "there is no evidence 
that the condition permanently worsened as a result of 
service."  The May 2002 statement of the case (SOC) also 
indicated this citing, in part, 38 C.F.R. §§ 3.304, 3.306 
(2002).  

During his March 2003 travel Board hearing, the veteran and 
his representative set forth claims for service connection 
for a right knee disorder and a left wrist disorder, the 
latter allegedly stemming from a post-service fall sometime 
during 2001 due to the impairment in the knees (page 9 of the 
transcript of that hearing).  These additional claims are 
referred to the RO for initial adjudication.


REMAND

The veteran's service medical records (SMRs) indicate that he 
had injured both of his knees in sports activities prior to 
entering the military.  And he acknowledged this while 
testifying during his March 2003 hearing.  See the transcript 
at page 5.  According to his SMRs, he fractured both knees in 
the incident prior to service.  But in other testimony during 
his hearing, he argued that any pre-existing left knee 
disability was no more than slight, as evidenced by the fact 
that he was accepted into the military without limitation.  
See the transcript at page 10.  And he further testified 
that, in 1970 or 1971 in Ft. Sill, Oklahoma, he fell while on 
a tank and reinjured both knees and even was offered surgery 
on the left knee, but declined.  Nevertheless, he said his 
left knee disability was so bad that he was transferred from 
a combat artillery unit to an ordnance unit.  His service 
personnel records have not been obtained, however, and should 
be since they may contain vital information concerning that 
purported transfer.

The veteran has not clarified what pre-service clinical 
sources treated him for any pre-service left knee disability.  
He also has not been provided a VA examination to obtain a 
medical opinion concerning the merits of his claim of based 
on aggravation.  But during his March 2003 travel Board 
hearing, he testified that he had received relevant treatment 
since service, and he submitted a March 2002 statement from 
Day L. Snell, a chiropractor, indicating that "it is evident 
from a standpoint of medical certainty, that [the veteran's] 
current condition did result from the type of injury/onset 
described in this report."  The report only described an in-
service injury when the veteran fell while on top of a tank; 
there was no reference to the pre-service injury or 
disability.  

Also submitted during the travel Board hearing was page two, 
but not page one, of a report from Mary J. Sekito, a Physical 
Therapist.  This report, in part, indicates the veteran had 
been treated by a Dr. Bergeron.  

The veteran was notified of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002), during his March 2003 travel 
Board hearing.  And he also was notified by the RO in January 
and March 2002 of the evidence needed to substantiate his 
claim.  The regulations implementing the VCAA are found at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

It does not appear, however, that an attempt has been made to 
obtain all of the records concerning the veteran's pre-
service and post-service treatment by private clinical 
sources.  It also appears that additional records need to be 
obtained from Day L. Snell, a chiropractor, Mary J. Sekito, a 
Physical Therapist, and Dr. Bergeron.  

Moreover, the SOC was issued in May 2002, but additional 
evidence was received during the March 2003 travel Board 
hearing.  And the RO has not had an opportunity to consider 
this new evidence and issue a supplemental SOC (SSOC).  

Also, in June 2002 the veteran requested a copy of his SMRs, 
but it is unclear whether copies actually were sent to him.

Furthermore, in VAOGPREC 03-2003, issued on July 16, 2003, 
it was held under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, 
the burden then shifts to the claimant to show that the 
condition increased in severity during service.  Only if the 
claimant satisfies this burden will VA incur the burden of 
refuting aggravation by clear and unmistakable evidence.  
However, this General Counsel opinion went on to hold that 
rebutting the presumption of sound condition at service 
entrance, provided by 38 U.S.C.A. § 1111, requires a two-
pronged rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and 
a claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  

Thus, for these reasons, this case is REMANDED to the RO for 
the following development and consideration: 

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his left knee disability prior 
to, during, and since his military service.  Ask 
him to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider he 
identifies.  This should include, but is not 
limited to, all records from Day L. Snell, a 
chiropractor, Mary J. Sekito, a Physical 
Therapist, and Dr. Bergeron.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

The veteran should specifically be requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, including having simply verbally 
informed him, that his left knee disability is 
related to or due to his military service, 
to include having increased in severity during 
service.  

Also ask each treating source to provide a medical 
opinion or diagnosis concerning the etiology of 
the left knee disability-particularly insofar as 
whether any is related to the veteran's service in 
the military and whether it preexisted military 
service and underwent an increase in severity 
during military service beyond its natural 
progression.  

2.  The RO should clarify whether the veteran has 
been sent a copy of his SMRs, as he requested.  

3.  The veteran's service personnel records also 
should be obtained and associated with the claims 
file.  

4.  Schedule the veteran for a VA orthopedic 
examination to determine the nature, etiology and 
probable time of onset of his left knee 
disability.  Send the claims folder to the 
examiner for a review of the veteran's pertinent 
medical history.  The rationale for all diagnoses 
and opinions expressed should be discussed.  
The examination report must confirm that the 
claims folder was reviewed.  

The examiner should indicate whether it is at 
least as likely as not that any in-service 
manifestations of left knee disability were the 
earliest manifestation of any current chronic 
left knee disability.  

If there is no clear and unmistakable evidence 
that left knee disability preexisted military 
service and there is no clear and unmistakable 
evidence of an increase in severity of left knee 
disability during service, the examiner should 
render an opinion indicating whether it is at 
least as likely as not that left knee disability 
first manifested during active service or is 
otherwise related to military service.  

5.  The RO must review the claims folder and 
ensure that all notification and development 
required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures are fully satisfied.  

6.  If any development is incomplete, including if 
the VA examiner's medical evaluation report does 
not include the opinion requested, appropriate 
corrective action should be taken.  38 C.F.R. 
§ 4.2  

7.  Then, the RO should readjudicate the claim in 
light of the guidelines established in the General 
Counsel Opinion cited above.  If the benefit 
sought on appeal is not granted, send the veteran 
and his representative an SSOC and give them an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to ensure 
due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


